DETAILED ACTION
The Amendment filed September 30, 2022 has been entered. This application is a CON of 16/533,208. Claims 1-21 are pending. Claim 21 has been added. Claims 1, 10, 12 and 21 are independent.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Regarding claim 21, Applicant added new claim 21. “21. (New)”, if substituted, would cure this deficiency.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US Patent No. 9,711,213, 10,424,371 and 10,803,937. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Regarding independent claims 1, 10, 12 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parkinson et al. (US 2009/0116280).
Kamoshida et al. disclose a method to reduce power consumption in a cross-point memory device (FIG. 3B: 308), comprising: 
providing a first portion of a first pulse (path to 314) of a respective memory operation to a memory cell at a first time using a first capacitive discharge from a first discharge path; and 
providing a second portion of the first pulse (path to 313) of the respective memory operation to the memory cell at a second time, later than the first time, using a second discharge path  (see e.g., para. 0032-0033 and 0057: The amount of additional capacitance … to extend a set current programming pulse …).

Claims 1-4 and 7-8, 10, 12-15, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamoshida et al. (US 2012/0014164).
Regarding independent claims 1, 10, 12 and 21, Kamoshida et al. disclose a method to reduce power consumption in a cross-point memory device, comprising: 
providing a first portion of a first pulse of a respective memory operation to a memory cell at a first time using a first capacitive discharge from a first discharge path; and 
providing a second portion of the first pulse of the respective memory operation to the memory cell at a second time, later than the first time, using a second discharge path  (see e.g., FIGS. 16-17 and accompanying disclosure, and EXMINER’S MARKUP below).


    PNG
    media_image1.png
    496
    561
    media_image1.png
    Greyscale
            
    PNG
    media_image2.png
    650
    550
    media_image2.png
    Greyscale


Regarding claim 2, which depends from claim 1, Kamoshida et al. disclose the memory cell is a cross-point memory cell (e.g., para. 0004: cross-point memory cell).
Regarding claim 3, which depends from claim 2, Kamoshida et al. disclose the first capacitive discharge is a parasitic capacitive discharge selectively provided to the cross-point memory cell through a first transistor (e.g., FIG. 16: SW1).
Regarding claim 4, which depends from claim 3, Kamoshida et al. disclose the second capacitive discharge is selectively provided to the cross-point memory cell through a second transistor (e.g., FIG. 16: SW3).
Regarding claim 7, which depends from claim 2, Kamoshida et al. disclose the first and second portions of the fist pulse are sequential portions of a single operational pulse for the cross-point memory cell, and wherein the single operation pulse is one of a single write, erase, read, set, or reset pulse corresponding to the respective memory operation of the cross-point memory cell (see e.g. para. 0034: … written, read, or erased …).
Regarding claim 8, which depends from claim 2, Kamoshida et al. disclose the first pulse comprises a first portion of an operation pulse for the cross-point memory cell, and wherein the second portion of the first pulse is configured to increase a time period of the operational pulse (see e.g., FIGS. 16-17 and accompanying disclosure).
Regarding claims 13-15, which depends from claim 12, Kamoshida et al. disclose the memory cell is a cross-point memory cell, and wherein the operational circuitry is configured to provide the first portion of the first pulse using the first capacitive discharge to reduce power consumption of the cross- point memory device; the first capacitive discharge is a parasitic capacitive discharge selectively provided to the cross-point memory cell through a first transistor; and the second discharge path is configured to provide the second portion of the first pulse to the memory cell at the second time using a second capacitive discharge selectively provided to the cross-point memory cell through a second transistor (see e.g., FIGS. 16-17 and accompanying disclosure).
Regarding claim 17, which depends from claim 12, Kamoshida et al. disclose the operational circuitry comprises: a first transistor configured to the first portion of the first pulse to one of the multiple bit lines at the first time; and a second transistor configured to provide the second portion of the first pulse to the one of the multiple bit lines at the second time, later than the first time, wherein the first discharge path comprises the first transistor and the second discharge path comprises the second transistor (see e.g., FIGS. 16-17 and accompanying disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kamoshida et al. (US 2012/0014164) in view of Castro (US 8,917,534).
Regarding claims 9 and 16, Kamoshida et al. teach the limitations of claims 1 and 13, respectively.
Kamoshida et al are silent with respect to applying a select voltage to a selector device coupled to the memory cell to cause the memory cell to enter a conductive state, wherein the selector device comprises a snapback device.
Castro teaches a selector device comprises a snapback device in e.g., col. 5, lines 17-23.
Kamoshida et al. and Castro are analogous art because they both are directed to cross-point memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kamoshida et al. with the specified features of Castro because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Castro to the teaching of Kamoshida et al., such that a method in a cross-point memory device, as taught by Kamoshida et al., utilized a snapback device, as taught by Castro, for the purpose of controlling set/reset operation by the target cell for a given current through the cell which is suddenly reduced.

Claim 5-6, 11 and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kamoshida et al. (US 2012/0014164).
Regarding claims 5, 11 and 18, Kamoshida et al. teach the limitations of claim 4, 10 and 17, respectively.
Kamoshida et al. further teach a gate of the first transistor is coupled to a gate of the second transistor, and wherein the first transistor is a first type and the second transistor is a second type different than the first type (see FIG. 16 and accompanying disclosure).
Kamoshida et al. do not explicitly disclose the first type and the second type transistor are different.
However, a mere re-arrange of transistor type, from P-type transistor to N-type transistor or vice versa is a well-known technology for a type of MOS Transistor circuit for its purpose. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply P-type transistor to N-type transistor or vice versa, as a mere rearrangement of parts (a rearrangement of the transistor types) for memory circuits for the purpose of utilizing charging and dis-charging data paths respectively. see MPEP 2144.04(VI)(C).
Regarding claim 6, Kamoshida et al. teach the limitations of claim 5.
Kamoshida et al. further teach controlling the second transistor to isolate the second capacitive discharge from the cross-point memory cell during the first portion of the first pulse, and to provide a second capacitive discharge to the cross-point memory cell during the second portion of the first pulse (see FIGS. 16-17 and accompanying disclosure)
Regarding claims 19-20, Kamoshida et al. teach the limitations of claim 12.
Kamoshida et al. further teach each of the first and second discharge paths include a respective capacitance (FIG. 16: C1 and C2), and wherein the first discharge path comprises a parasitic capacitance; and the parasitic capacitance comprises one or both of a bit line parasitic capacitance or a word line capacitance.
Kamoshida’s capacitance does not explicitly mention a parasitic capacitance.
However, capacitance circuit comprises a parasitic capacitance is a well-known technology for a type of memory device for its purpose.
For support, of the above asserted facts, see for example, Kuo et al. (US 8,934,280), col. 3, lines 40-62, especially lines 60-62: … a total capacitance of … a parasitic capacitance of the bitlines and …
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize parasitic capacitance in a capacitance circuit because these conventional technology are well established in the art of the memory devices.

Response to Arguments

Applicant’s Amendment filed 09/30/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102 and 103 have been fully considered but are not persuasive.
Applicant argues that Kamoshida describes PLS/D as two separate pulses. That is the separate set and dummy pulses are continuous, one after another. 
In response to Applicant’s arguments, Kamoshida’s PLS/D is a signal pulse in bit line BLi (shown in FIG. 17) generated by set pulse PLset and dummy pulse PLdm. This is the same as Applicant’s FIG. 1, i.e., a single pulse to bit line generated by two transistor (114) inputs separated to provide first and second portion of the single pulse. Therefore, Examiner’s maintains the rejection.
For a compact prosecution, Examiner performed update search and have been applied in a new ground of rejection necessitated by this amendment. See art rejection above for more details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825